t c memo united_states tax_court james w vondyl petitioner v commissioner of internal revenue respondent docket no filed date james w vondyl pro_se milton b blouke for respondent memorandum opinion gerber judge respondent determined income_tax deficiencies for petitioner’s and taxable years in the amounts of dollar_figure and dollar_figure respectively and additions to tax as follows sec_6651 dollar_figure for and dollar_figure section references are to the internal_revenue_code in continued for sec_6654 dollar_figure for and dollar_figure for petitioner has conceded that he received all of the wages and other items that respondent determined were income his position is that he did not earn a profit from any of the sources determined to be income more particularly the questions for our consideration are l whether petitioner’s wages or compensation from services interest dividends gambling winnings and proceeds from the sale of stock are income and whether petitioner is liable for the additions to tax under sec_6651 and sec_6654 for each of the taxable years and petitioner resided at las vegas nevada at the time his petition was filed in this case at trial petitioner appeared but did not wish to testify or offer evidence he requested that we decide his case based on a document presenting his position with respect to respondent’s determination petitioner’s argument as to why the determined items were not income to him may be summarized as follows the sec_61 definition of income is inconsistent with supreme court opinions that contain the statement that income equates with the concept of profit and petitioner contends that his exchange of services for wages or compensation is not a profit situation the right to receive continued effect for the years in issue and rule references are to this court's rules_of_practice and procedure earnings is not a privilege that can be taxed only income earned outside of the united_states is subject_to federal tax sec_6211 presupposes that an original assessment has been made petitioner by selectively analyzing statutes regulations and case precedent out of context has reached the conclusion that amounts he received from any and all sources do not constitute income petitioner following in the footsteps of numerous others who have unsuccessfully attempted to rationalize a way to avoid paying federal_income_tax must also fail we find petitioner’s arguments to be either wholly without merit and not worthy of further analysis and or previously addressed by this and other courts see for example opinions addressing the question of whether compensation_for labor is not subject_to tax such as 687_f2d_264 8th cir affg tcmemo_1981_506 632_f2d_706 8th cir 619_f2d_716 8th cir 80_tc_1111 further we are not obligated to exhaustively review and or rebut petitioner’s misguided contentions 737_f2d_1417 5th cir accordingly we sustain respondent’s determination that certain items set forth in the notice_of_deficiency are income for petitioner’s and years we note that respondent determined the amount of each income adjustment from information provided by reporting third parties and the amounts were established by means of deemed admissions under rule one of the items of income may be the gross_proceeds of a security sale however petitioner did not wish to provide any evidence including whether he had any basis in the security sold so as to reduce the amount of tax_liability respondent also determined additions to tax in each year under sec_6651 failure_to_file and a failure to pay estimated_tax it is clear from the information available in this case that petitioner failed to file a return in addition petitioner has offered no evidence or sound explanations as to why these additions to tax should not be imposed in view of the foregoing we hold that the additions to tax under sec_6651 and sec_6654 are sustained for the taxable years and rule a 292_us_435 290_us_111 to reflect the foregoing decision will be entered for respondent
